Citation Nr: 1120520	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for postoperative thyroidectomy syndrome, with unilateral exophthalmus, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to October 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 10 percent disability rating for postoperative thyroidectomy syndrome, with unilateral exophthalmus.

In March 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  At that time, he stated that he wished to claim an increased disability rating for his service-connected hepatitis C.  The issue of an increased disability rating for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2007 rating decision that the Veteran appealed was a decision with regard to his February 2007 claim for an increased rating.  The Veteran had a VA thyroid and parathyroid diseases examination in November 2007.  At the March 2011 Travel Board hearing, the Veteran indicated that, since 2007, there have been changes in the symptoms of his service-connected postoperative thyroidectomy syndrome, and he has had ongoing VA and private treatment for that disability.  The claims file contains some medical records more recent than 2007, but not records of all of the recent treatment that the Veteran has identified.  The Board will remand the case to obtain relevant treatment records that are not in the file, and to obtain a new VA examination to determine the current manifestations of the service-connected thyroid-related disability.

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his thyroid condition since February 2007, including Dr. Morgan and Dr. Ferrone.  After securing the necessary release, request records of treatment from the providers that the Veteran identifies.  In addition, request relevant VA treatment records from the Butler VA Medical Center and the outpatient clinic in Hermitage, Pennsylvania dating since February 2007 and associate them with the claims file.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA thyroid examination to determine the current manifestations of the Veteran's service-connected thyroid disorder, which has been described as postoperative thyroidectomy syndrome, with unilateral exophthalmus.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Describe the current manifestations of the Veteran's thyroid disorder, including any residuals affecting the condition and function of the Veteran's eyes.

3.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



